Citation Nr: 1800605	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-18 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for chronic B cell leukemia. 

2. Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).  

3. Entitlement to service connection for a skin rash, to include jungle rot.

4. Entitlement to service connection for erectile dysfunction (ED), to include as secondary to PTSD.   

5. Entitlement to service connection for prostate cancer, claimed as secondary to Agent Orange exposure.  

6. Entitlement to service connection for bilateral lower extremity acute and subacute peripheral neuropathy, to include as secondary to Agent Orange exposure.

7. Entitlement to service connection for bilateral lower extremity deep vein thrombosis, to include as secondary to Agent Orange exposure.  

REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1971 to January 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.        

The Board has recharacterized the Veteran's claim for service connection for PTSD as a claim for service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v Shinseki, 23 Vet App 1, 5-6, 8  (2009) (holding that the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).

In May 2017, the Veteran testified before the undersigned at a video-conference Board hearing.  A transcript of the hearing is associated with the claims file.

The issues of entitlement to service connection for a skin rash, to include jungle rot; an acquired psychiatric disorder, to include PTSD; and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1. In May 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran at a Board hearing that he wished to withdraw the claim for entitlement to service connection for chronic B cell leukemia.

2. The Veteran did not service in the Republic of Vietnam, and there is no competent evidence of record establishing that he was exposed to herbicide agents, to include Agent Orange, during service.  

3.The Veteran's prostate cancer was not incurred in, caused by, or otherwise etiologically related to service, to include as due to exposure to Agent Orange.  

4. The Veteran does not have bilateral lower extremity acute and subacute peripheral neuropathy.  

5. The Veteran's bilateral lower extremity deep vein thrombosis was not incurred in, caused by, or otherwise etiologically related to service, to include as due to exposure to Agent Orange.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the issue of entitlement to service connection for chronic B cell leukemia by the Veteran (or his or her authorized representative) have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

2. Prostate cancer was not incurred in active military service and may not be presumed to have been incurred in active military service, including as due to Agent Orange exposure.  38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, (2017).

3. The criteria for entitlement to service connection for bilateral lower extremity acute and subacute peripheral neuropathy, to include as due to Agent Orange exposure, have not been met. 38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, (2017).

4. The criteria for service connection for bilateral lower extremity deep vein thrombosis, to include as due to Agent Orange exposure, have not been met.  38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claim and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204.

At his May 2017 hearing before the Board, the Veteran withdrew his appeal regarding the issue of entitlement to service connection for chronic B cell leukemia.  As there remains no allegation of error of fact or law for appellate consideration regarding these issues, the Board does not have jurisdiction to review the claim.  Accordingly, the issue must be dismissed.

Service Connection in General

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C. §§ 1110, 1131 (West 2014).  To establish service connection, "the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For the showing of a chronic disease in service, there is required to be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 
If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year from the day of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).  

Presumptive Service Connection - Herbicide Exposure

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309 (e). 

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a). The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975. 

A Veteran who, during active service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicide agents are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, the diseases enumerated at 38 C.F.R. § 3.309(e) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has held that an appellant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Prostate Cancer

The Veteran contends that his prostate cancer is a result of exposure to Agent Orange while in service.  The Veteran contends that he was exposed to Agent Orange while serving as a military policeman in Germany.  To that end, the Veteran stated that he was exposed to soldiers who were returning from the Republic of Vietnam, as well as their equipment.  See December 2010 Statement in Support of Claim. The Veteran reported that the soldiers were not aware that they had been exposed to Agent Orange, and that neither they nor their equipment had been detoxified.  Specifically, the Veteran reported that he searched the soldiers and handled their equipment without the use of gloves, and that such exposure led to his prostate cancer.  

The Veteran is competent to state that he was around soldiers and their equipment for which he believed was exposed to Agent Orange.  However, he has not been shown to be competent to state that those soldiers or their equipment contained any herbicide agents, to include Agent Orange.  See Layno v. Brown, 6 Vet.App. 465, 469-70 (1994) (explaining that "[a]s a general matter, in order for any testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration," which includes possessing personal knowledge of the disputed fact and the expertise necessary to testify as to that fact); see also Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) ("Lay testimony is competent . . . to establish the presence of observable symptomatology.").  In that regard, the Veteran has not identified any reason that he believes the service members or their equipment were contaminated with Agent Orange other than the fact that they had served in Vietnam. There is no evidence that the Veteran had specific scientific knowledge such that he could identify Agent Orange residue by smell, sight, etc.  Id.  

In sum, the Board finds that there is no competent evidence establishing that the Veteran was exposed to Agent Orange during his service.  The Veteran's MOS (military occupational specialty) was a military policeman.  While the Veteran alleges the exposure occurred on a second-hand basis through contact with service members and their equipment that had been in Vietnam, there is no provision of law establishing a presumption of such exposure.  He is not qualified to identify Agent Orange compounds or to opine that such were on the service members or their equipment.  An award of VA benefits may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102.  Accordingly, the preponderance of the evidence is against a conclusion that the Veteran was exposed to Agent Orange during service.  There is no competent credible evidence of record that the Veteran was exposed to such substances; thus, the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 apply do not apply.

Additionally, the Board finds that the Veteran has not been shown to have the experience, training, or knowledge necessary to make render an opinion that his prostate cancer is causally related to, or aggravated by, service.  See Layno, and Barr, both supra.   Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of the etiology of prostate cancer.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). 

Further, the Veteran's service treatment records (STRs) are negative for any complaints of, or diagnosis for, a prostate disability, to include cancer.  Moreover, there is no competent credible evidence of record that the Veteran had prostate cancer due to, or aggravated by, service.  Rather, the record indicates that the Veteran underwent a prostatectomy in 1998, approximately 25 years following the Veteran's separation from service, and there is no evidence of treatment prior to 1998.  

In sum, the Veteran's prostate cancer is not presumed to have occurred due to service, did not manifest until several decades after separation, and has not been shown by competent credible evidence of record to be as likely as not causally related to, or aggravated by, active service. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Bilateral Lower Extremity Acute and Subacute Peripheral Neuropathy.  

The Veteran contends that he has bilateral lower extremity acute and subacute peripheral neuropathy that is related to her active military service.  After a thorough review of the record, the Board finds that service connection is not warranted for the Veteran's claimed bilateral lower extremity acute and subacute peripheral neuropathy.  The evidence simply does not show that such a condition is present.  In this regard, the Board notes that Congress has specifically limited service connection to instances where there is current disability that has resulted from disease or injury.  See 38 U.S.C.A. §§ 1131.  In the absence of a current disability, the analysis ends, and the claim for service connection for bilateral lower extremity acute and subacute peripheral neuropathy cannot be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board acknowledges that the Veteran was not provided with an examination related to his claimed bilateral lower extremity acute and subacute peripheral neuropathy.  Nevertheless, the Board finds that a medical examination is not necessary to make a decision on this claim.  Specifically, the Board finds that there is no evidence indicating that there may be a nexus, nor is there competent and credible lay evidence of continuity of symptomatology since service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Rather, the Veteran's medical record does not contain any documented complaints of related symptomatology until 2008, when the Veteran was diagnosed with deep vein thrombosis.  Moreover, the Veteran did not indicate that his claimed condition was present in service or that it has continued since his separation from service.  

The Board further notes that the Veteran's STRs do not document any lower extremity complaints.  STRs are negative for any findings of, complaints of and/or treatment for peripheral neuropathy or associated symptomatology, such as numbness and tingling.  

The Board has considered the Veteran's own statements made in support of his claim, specifically, that he has bilateral lower extremity acute and subacute peripheral neuropathy that is related to military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App.  at 435, as to the specific issue in this case, diagnosing bilateral lower extremity acute and subacute peripheral neuropathy falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer). As such, to the extent the Veteran is self-diagnosing bilateral lower extremity acute and subacute peripheral neuropathy, the Board finds his statements are not competent lay evidence. 

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral lower extremity acute and subacute peripheral neuropathy.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for entitlement, that doctrine is not helpful to the Veteran.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53-56 (1990).

Bilateral Lower Extremity Deep Vein Thrombosis.

The Board, again, recognizes that the RO did not provide the Veteran with an examination related to his claimed bilateral lower extremity deep vein thrombosis.  Nevertheless, the Board finds that a medical examination is not necessary to make a decision on this claim.  Specifically, the Board finds that there is no evidence indicating that there may be a nexus to, nor is there competent and credible lay evidence of continuity of symptomatology since, the Veteran's separation from service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Rather, the record reflects that the Veteran did not seek treatment for his bilateral lower extremity deep vein thrombosis until March 2008, approximately 25 years following his separation from service.  Moreover, the Veteran did not indicate that his claimed condition was present in service or that it has continued since his separation from service.  

Based on a review of the evidence, the Board finds that entitlement to service connection for bilateral lower extremity deep vein thrombosis. is not warranted in this case because the evidence fails to show a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.

In making this finding, the Board acknowledges that a March 2008 treatment note indicates that the Veteran was treated for severe swelling in his right leg, a blood clot was found behind his right knee, and the Veteran was diagnosed with deep vein thrombosis.  However, the Veteran's STRs are negative for any complaints of and/or treatment for bilateral lower extremity deep vein thrombosis or associated symptomatology.  Further, there is no competent evidence that the Veteran's bilateral lower extremity deep vein thrombosis is related to service.  

The Board has again considered the Veteran's statements.  However, the cause of the Veteran's bilateral lower extremity deep vein thrombosis is a matter suited to the realm of medical expertise.  As such, to the extent the Veteran is addressing questions of medical causation, the Board finds his statements are not competent lay evidence. 

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for entitlement, that doctrine is not helpful to the Veteran.  See 38 U.S.C.§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

The appeal as to entitlement to service connection for chronic B cell leukemia is dismissed.  

Entitlement to service connection for prostate cancer is denied. 

Entitlement to service connection for bilateral lower extremity acute and subacute peripheral neuropathy is denied.  

Entitlement to service connection for bilateral lower extremity deep vein thrombosis is denied.  



	(CONTINUED ON NEXT PAGE)


REMAND

Acquired Psychiatric Disorder, to Include PTSD.  

The Veteran contends that he has an acquired psychiatric disorder as a result of an incident that occurred in service.  To that end, the Veteran testified that while stationed in Germany during his period of active service, he witnessed a motor vehicle accident in which the occupants of the vehicle were decapitated.  As a result of witnessing the above mentioned event, the Veteran asserted that he was unable to sleep in direct darkness, that he experienced flashbacks, and that he had troublesome dreams, as well as anger.  See Board Hearing Transcript at 5-6.  

To date, the Veteran has not been afforded a VA examination to determine the nature and likely etiology of any mental health issues.  An examination or medical opinion is warranted when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service or a service-connected disability; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Based on the record before the Board, the Board finds that, on remand, the Veteran should be provided a VA examination in connection with his claim.    

Skin Rash, to Include Jungle Rot

The Veteran contends that he developed a skin rash while in-service in Germany.  He reported that the rash was initially present on his right inner thigh and then it spread to his left inner thigh.  The Veteran reported that the rash had increased in size over the years, and that it consisted of blisters and itchy red bumps.  See January 2011 Statement in Support of Claim.  The Veteran indicated that he had continued to have the rash since service.  An October 2010 treatment note indicates that the Veteran was prescribed clotrimazole, a topical cream, to treat jungle rot in his groin area.  Based on the record before the Board, the Board finds that, on remand, the Veteran should be provided a VA examination in connection with his claim.    

Erectile Dysfunction

The Board also notes that the issues of entitlement to erectile dysfunction is inextricably intertwined with the acquired psychiatric disorder claim remanded herein, as the Veteran has claimed this condition as secondary to acquired psychiatric disorder.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  Hence, a determination on the claim for entitlement to service connection for erectile dysfunction should be deferred pending final disposition of the claim for entitlement to service connection for acquired psychiatric disorder.    

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided any psychiatric treatment, treatment for his skin rash, to include jungle rot, as well as treatment for erectile dysfunction.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.

2. After completing the foregoing development, the Veteran should be afforded a VA examination with an appropriate psychologist or psychiatrist to determine the nature and etiology of any mental health conditions.  The examiner must elicit from the Veteran a history of his psychiatric symptoms, to include whether he experienced any symptoms during service.  The examiner must review all pertinent records associated with the claims file, including the Veteran's STRs, post-service medical records, and lay statements, and it should be confirmed that such records were available for review.  

The examiner must identify all current psychiatric disorders.  If any previously diagnosed disorder is no longer present, the examiner must provide an explanation. Specifically, the examiner shoulder consider the Veteran's contention that he saw decapitated bodies following a motor vehicle accident while stationed in Germany during his period of active service.   See December 2010 Statement in Support of Claim.  
 
With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors and instruct the examiner that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should comment on the link between the current symptoms and any verified in-service stressor and/or the fear of hostile military or terrorist activity.

For each disorder identified, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that that any currently diagnosed psychiatric disorder was caused or aggravated by the Veteran's period of active service, or whether it at least as likely as not, had its onset during service. 
(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's skin rash, to include jungle rot.  The examiner should review all pertinent records associated with the claims file.   

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any skin rash, to include jungle rot, had its onset during service or is otherwise etiologically related to his active service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. In the event that the Veteran does not report for any of his scheduled examinations, documentation should be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address and to his representative, if applicable.  It should also be indicated whether any notice sent was returned as undeliverable.  

5. After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, to include any necessary development as to the Veteran's erectile dysfunction claim, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  



The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


